Citation Nr: 1220890	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  02-02 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his sister


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  He also had periods of active duty for training from January to March 1963, January to March 1967, and January to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 

The Veteran provided testimony at a hearing before the undersigned at the RO in December 2005.  A transcript is of record.  

In April 2005, February 2006, September 2009, and February 2011, the Board remanded this claim for additional development.  


FINDING OF FACT

The Veteran did not serve in combat or near hostile military activity, there is no credible supporting evidence of an in-service stressor, and there is no evidence linking a current psychiatric disability, other than PTSD, to service.



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters issued in January 2003 and July 2004, subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit evidence in his possession in the July 2004 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a September 2006 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of a September 2009, December 2010, and February 2011 supplemental statements of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, records from a Vet Center.  

Records from the Vet Center in Boston consist of an intake assessment in May 2001, and two nearly identical summaries of treatment dated in February 2004 and April 2008.  The summaries report that the Veteran received "ongoing readjustment counseling", but they do not specify the dates of such treatment.  Efforts to obtain specific treatment records would not be reasonably likely to substantiate the claim; because as discussed below, the claim turns on the lack of credible supporting evidence of claimed stressors and the Veteran's credibility, and the actual treatment records are not likely to provide such evidence or contain information not contained in the summaries.  The available treatment records and summaries clearly delineate the stressors that were found to support the diagnosis of PTSD.

The Veteran was provided a proper VA examination in September 2000 regarding his acquired psychiatric disability claim.  While additional information has been associated with the claims file since the examination, it is essentially the same as information considered by the VA examiner, and again because the case turns on credible supporting evidence of the stressors and the Veteran's credibility, further examinations would not be reasonably likely substantiate the claim.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran's current diagnoses and symptoms, history of treatment and symptoms, and details regarding his reported stressors were discussed in detail.

The issue on appeal was previously before the Board in April 2005, February 2006, September 2009, and February 2011, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's reported stressors were researched through the Joint Service Records Research Center (JSRRC), deck logs from the U.S.S. Jamestown were evaluated, the Veteran was provided with a hearing before the undersigned Veteran's Law Judge at the RO, treatment summaries from the Boston Vet Center were obtained, and supplement statements of the case were issued in September 2009, December 2010, and February 2011.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 
38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred PTSD as a result of multiple stressors which occurred during active duty service aboard the U.S.S. Jamestown.  He reported that the U.S.S. Jamestown was fired upon by Cuban gun boats in Guantanamo Bay and was also fired upon off the coast of Africa.  He also reported several stressors involving trips off of the ship into the villages and terrain of the Congo and receiving incoming mortar attacks while participating in Operation U.S. Handclasp in the Congo.  

The VA examination report and Vet Center records confirm a diagnosis of PTSD.  Therefore, the first criterion for service connection of an acquired psychiatric disability-a current disability or diagnosis of PTSD-has been established.

These records also provide evidence with regard to the second prong for service connection for PTSD-medical evidence linking the diagnosis to an in-service stressor.

However, service connection for PTSD also requires credible supporting evidence that the claimed in-service stressor occurred; or in the alternative a showing that the Veteran has combat related stressors and participated in combat; or that his stressor is the result of fear of hostile military action and the stressor is consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(f).  

Service treatment records are negative for any indication of psychiatric symptoms or any type of combat or hostile military activity.  The DD 214 shows that the Veteran was a gunner mate.  His personnel records demonstrate that he was stationed aboard the U.S.S. Jamestown from November 1963 to May 1965.  

Deck logs of the ship for the months identified by the Veteran were obtained and found to be negative for any reference to incoming or outgoing weapons fire or hostile military activity while in Guantanamo Bay or off the coast of Africa.  They were also negative for any indication of the ship docking in or the Veteran going to the Congo.  There are two references of weapons firing in December 1964, but the logs demonstrate that both instances were only drills and that the ship was steaming independently from Dakar, Senegal, to Capetown.  

A ship history from the same months states that the highlights of the ship's first trip to Africa included basketball games with local teams in every port visited, swim call in the Great Bitter Lake, cable car trips to the top of Table Mountain in Cape Town, and "the wonderful hospitality of the people of South Africa."  The second trip's highlights included Thanksgiving dinner at sea and Christmas and New Years in port in Capetown.  There were no references to any hostile military activity.  

In March 2009, the JSRRC was asked to research the claimed in-service stressor which involved coming under mortar attack while participating in Operation U.S. Handclasp on September 1, 1963.  In response, the JSRRC stated that the stressor could not be verified and that the history did not support the report that the U.S.S. Jamestown operated in the Congo during the period of September to December 1963.  It was noted that the ship was commissioned in December 1963 with the mission of conducting technical research operations in support of the U.S. Navy electronic research projects, which included electromagnetic propagation studies, and advanced communications systems, such as satellite communications.  

The research demonstrated that the ship departed Norfolk, Virginia, on January 20, 1964, for two weeks of intensive shakedown training near Guantanamo Bay, Cuba.  While in the vicinity of Guantanamo Bay, Cuban Premier Fidel Castro shut off all fresh water to the U.S. base and the U.S.S. Jamestown stood ready to evacuate U.S. families from the island.  Upon completed of her shakedown training, the ship made port calls in Kingston, Jamaica, and Key West, Florida.  

In April 1964, the ship departed on her first deployment visiting Gibraltar; Valletta, Malta; Aden; Capetown; and Freetown, Sierra Leone, before returning to Norfolk In August 1964.  From November 1964 to February 1965 the ship traveled from Dakar, Senegal, Lagos, Nigeria, and Capetown, South Africa.  

In June 2011, the JSRRC was requested to verify whether the ship received weapons fire from Cuban gun boats in Guantanamo Bay.  The JSRRC responded that research of the period covering December 13, 1963, when the ship was commissioned, to November 2, 1964, did not demonstrate that the ship received hostile fire from Cuban gun boats.  

The ship history does not demonstrate any hostile activity at all, let alone the weapons firing and hand-to-hand combat the Veteran reported.  There is no other credible supporting evidence of the claimed stressors.

The Veteran has reported combat stressors and the VA examiner and Vet Center counselors have related the diagnosed PTSD to combat stressors related to service in the Congo.  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The evidence that the Veteran engaged in combat consists solely of his reports of such participation.  As just discussed; however, the service department records show that he did not serve in combat situations.  While the Veteran has reported that he was on secret missions, suggesting that his actual duties were not reported; his reports are inherently incredible.   

For instance he reported to both the VA examiners and Vet Center counselors that he was in the "Belgian Congo."  The Board must take judicial notice of the fact that the Congo became independent of Belgium in 1960, years before the Veteran entered into service.  Similarly, he told the VA examiner that he was on top secret missions in the "Belgian Congo" when "Patrich Lamamba" was premier.  The Board must again take judicial notice of the fact that Patrice Lamamba was premier in the first post-independence government in the Congo, but was assassinated in January 1961, years before the Veteran's service.

While the Veteran has reported significant combat experiences aboard the U.S.S. Jamestown, the ships history does not list such incidents among the high points of its cruises.  It does not seem credible that the ship would have been fired upon, but that such incidents would not have been mentioned, given the events that were reported as high points.

For these reasons the Board finds the Board finds the Veteran's reports regarding his in service stressors, including combat, to be incredible.  For the same reasons his reports of fear of hostile military activity are found to be inconsistent with the circumstances of his service.  The credible evidence of record shows that he was not in situations that would have been expected to induce such fear; and that he was not in the specific situations he has reported.

The treatment summaries and examination report include diagnoses of PTSD based on the Veteran's reported in-service combat-related stressors.  However, these diagnoses are based on the Veteran's statements regarding his stressors, which have been found to not be credible or consistent with the circumstances of his service. 

The Board also notes that during the December 2005 Board hearing, the Veteran reported that he had trouble sleeping and "problems" during service but that he did not report them because he didn't want to be arrested.  Service connection would be available for PTSD diagnosed in service without the need for credible supporting evidence.  38 C.F.R. § 3.304(f)(1) (2011).  In this case, the record does not show a diagnosis of PTSD in service, hence credible supporting evidence would still be required.

The Board also acknowledges that the Veteran's brother and sister-in-law have submitted statements asserting that the Veteran had episodes where he thought he is in the Congo and participating in combat.  However, they do not report any actual knowledge of the claimed in-service stressors.  

The record does not report any other acquired psychiatric disability, much less link such disability to service.  

Based on the forgoing, the Board must conclude that there is no credible supporting evidence that the claimed in-service stressors occurred; that the Veteran did not engage in combat; and that fear of hostile military action was not consistent with the circumstances of his service.  The record does not demonstrate that the Veteran was involved in combat or near any hostile military activity.  The evidence is against the grant of service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  As such reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


